SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A (Rule 13d-102) ANTs software, inc. (Name of Issuer) Common Stock (Title of Class of Securities) 037271103 (CUSIP Number) January 1, (Date of event which requires filing of this statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 03727110313G/A (1) NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Constantin Zdarsky (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP ** (a)[ ] (b)[ ] (3) SEC USE ONLY (4) CITIZENSHIP OR PLACE OF ORGANIZATION Germany NUMBER OF (5)SOLE VOTING POWER SHARES BENEFICIALLY 30,759,677 shares of Common Stock OWNED BY (Includes 9,745,700 common shares, warrants to purchase EACH 7,502,151 shares of Common Stock, Series A Convertible REPORTING Preferred Stock convertible into 11,938,248 shares of Common PERSON WITH Stock and warrants to purchase 550,752 shares of Series A Convertible Preferred Stock that is convertible into 1,573,578 Common Shares.) (6)SHARED VOTING POWER 0 (7)SOLE DISPOSITIVE POWER 30,759,677 shares of Common Stock (Includes 9,745,700 common shares, warrants to purchase 7,502,151 shares of Common Stock, Series A Convertible Preferred Stock convertible into 11,938,248 shares of Common Stock,and warrants to purchase 550,752 shares of Series A Convertible Preferred Stock that is convertible into 1,573,578 Common Shares.) (8)SHARED DISPOSITIVE POWER 0 (9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 30,759,677 shares of Common Stock (Includes 9,745,700 common shares, warrants to purchase 7,502,151 shares of Common Stock, Series A Convertible Preferred Stock convertible into 11,938,248 shares of Common Stock, and warrants to purchase 550,752 shares of Series A Convertible Preferred Stock that is convertible into 1,573,578 Common Shares.) (10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ** [ ] (11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 18.6% (The shares of Common Stock underlying the Reporting Person's Common Stock warrants, Series A Convertible Preferred Stock Warrants and Series A Convertible Preferred Stock were deemed outstanding for the purpose of computing the percent of outstanding securities of the class owned by such person. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and derives from either voting or investment power with respect to securities. 165,069,384 shares of Common Stock are deemed to be beneficially owned for purposes hereof upon conversion of the Preferred Stock, shares issuable upon the exercise of Preferred Stock Warrants followed by conversion of the Preferred Stock, shares issuable upon the conversion of Promissory Notes, or shares of Common Stock issuable upon exercise of warrants and options currently exercisable, or exercisable within 60 days of January 1, 2010.) (12) TYPE OF REPORTING PERSON ** IN CUSIP No. 03727110313G/A Item 1(a).Name of Issuer: ANTs software, Inc. (the "Company") Item 1(b).Address of Issuer's Principal Executive Offices: 71 Stevenson St, Suite 400, San Francisco, CA 94105 Item 2(a).Name of Person Filing: Constantin Zdarsky Item 2(b).Address of Principal Business Office or, if None, Residence: C/O Mr. Tim Hanlon, Attorney-at-Law, Alley, Maass, Rogers &
